—Order, Supreme Court, New York County (Carol Arber, J.), entered on or about December 21, 1995, which, in this action for legal fees, denied plaintiff law firm’s motion for a prejudgment order of attachment against an escrow fund held by defendant Bornstein for the benefit of defendant Nachman in a matrimonial action during which plaintiff represented Nachman, unanimously affirmed, without costs. However, we direct that the escrow fund remain intact.
Attachment is considered a harsh remedy and the statute is strictly construed in favor of those against whom it may be employed (First Natl. Bank v Highland Hardwoods, 98 AD2d 924, 926, citing Siegel v Northern Blvd. & 80th St. Corp., 31 AD2d 182, 183). Under the instant circumstances, denial of the application for an attachment was a sound exercise of discretion by the IAS Court (see, Zenith Bathing Pavilion v Fair Oaks S. S. Corp., 240 NY 307, 312-313). We note that the proceeding has been transferred to Justice Silbermann for a resolution of the legal fee issue. Pending the determination of legal fees, we direct that the escrowed funds remain in escrow.
We have considered plaintiff’s other contentions and find them to be without merit. Concur—Rosenberger, J. P., Ellerin, Rubin, Kupferman and Nardelli, JJ.